            Case 1:20-cv-09559-LTS Document 1 Filed 11/13/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK



 TECO GUATEMALA HOLDINGS, LLC                          )
                                                       )
               Petitioner,                             )
 v.                                                    )   Civ. No.                 .
                                                       )
 REPUBLIC OF GUATEMALA.                                )
                                                       )
            Respondent.                                )
 _______________________________________               )

                                   NOTICE OF REMOVAL

       Respondent Republic of Guatemala (“Guatemala”), by and through its undersigned counsel,

hereby provides notice pursuant to 28 U.S.C. § 1446 of the removal of the above captioned case

from the Supreme Court for the State of New York, County of New York to the United States

District Court for the Southern District of New York, and states as follows:

                             FACTUAL AND PROCEDURAL BACKGROUND

       1.      On November 4, 2019, the District Court for the District of Columbia entered a

judgment in favor of TECO Guatemala Holdings LLC. (“TECO”) in the amount of $35,462,237,

plus interest (the “Judgment”). See TECO Guatemala Holdings v. Republic of Guatemala, No. 1:17-

cv-00102 [ECF No. 50] ( D.D.C. November 2019). Guatemala appealed the Judgment to the United

States Court of Appeals for the D.C. Circuit on December 4, 2019. See id. [ECF No. 51]

       2.      On June 2, 2020, the District Court for the District Court of Columbia granted

TECO’s motion under 28 U.S.C. § 1610(c), permitting TECO to “pursue all permissible method of

attachment or execution of Guatemala’s property to satisfy” the Judgment. See id. [ECF No. 68].

       3.      On October 28, 2020, TECO registered the Judgement with the Supreme Court of

the State of New York, New York County. See Exhibit A. Subsequently, it filed a Restraining

                                                 1
            Case 1:20-cv-09559-LTS Document 1 Filed 11/13/20 Page 2 of 4




Notice to the Garnishee, the Bank of New York Mellon Corporate Trust Administration

(“Restraining Notice”), forbidding the Bank of New York from making “any sale, assignment,

transfer, or interference with any such property” of Guatemala that are in “its possession or custody

or property in which [Guatemala] has an interest.” See Exhibit B, pp 3-4.

       4.       Pursuant to 28 U.S. Code § 1446(a), Guatemala has attached a copy of all original

process and notice filed against it before the Supreme Court for the State of New York. See Exhibit

A; Exhibit B.

                                            DISCUSSION

       5.       According to 28 U.S.C. § 1441(d), a foreign state can remove a civil action instituted

against it in a state court. See Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 489 (1983)

(“[T]he [Foreign Sovereign Immunities] Act guarantees foreign states the right to remove any civil

action from a state court to a federal court, § 1441(d).”). See also Martinez v. Republic of Cuba,

708 F. Supp. 2d 1298, 1303 (S.D. Fla. 2010) (recognizing that Cuba could remove the garnishment

action from a Florida state court).

       6.       The notice is filed within the limitation period under 28 U.S.C. § 1446(b)(1).

According to 28 U.S.C. § 1446(b)(1), a defendant can remove an action within 30 days after

receiving the “initial pleading setting forth the claim for relief upon which such action or proceeding

is based” by means of “service or otherwise.” The Bank of New York informed Guatemala of the

Restraining Notice on November 3, 2020, hence, the notice is timely. See Exhibit C.

       7.       The District Court is the proper venue as the State of New York, County of New

York is situated within this federal district. See 28 U.S.C. § 1441(d) (a foreign state may remove

an action to the “district court of the United States for the district and division embracing the place

where such action is pending.”); 128 U.S.C. §§ 112(b).



                                                  2
             Case 1:20-cv-09559-LTS Document 1 Filed 11/13/20 Page 3 of 4




        8.      Pursuant to 28 U.S.C. § 1446(d), Guatemala will promptly provide TECO with a

written notice of the filing of this Notice of Removal and in parallel file a copy of the Notice with

the Supreme Court of the State of New York, County of New York.

        9.      By removing this action, Guatemala is not waiving any rights, claims or defenses.

Guatemala expressly reserves the right to assert any and all defenses, including defenses on personal

jurisdiction.

                                           CONCLUSION

        10.     For the reasons set out above, Guatemala respectfully removes the case captioned

TECO Guatemala Holdings, LLC. V. Republic of Guatemala, which is pending in the Supreme

Court of the State of New York, County of New York, to the United States District Court for the

Southern District of New York.



                                                             Respectfully submitted,
                                                             /s/ Mauricio Gomm

                                                             GST LLP
                                                             Mauricio Gomm Santos
                                                             Email: mauricio.gomm@gstllp.com
                                                             Quinn Smith (pro hac vice pending)
                                                             Email: quinn.smith@gstllp.com
                                                             Katherine Sanoja (pro hac vice
                                                             pending)
                                                             Email: katherine.sanoja@gstllp.com
                                                             1111 Brickell Avenue
                                                             Suite 2715
                                                             Miami, Florida 33131
                                                             Tel. (305)-856-7723

                                                             Gary Shaw (pro hac vice pending)
                                                             Email: gary.shaw@gstllp.com
                                                             2600 Virginia Avenue, Suite 205
                                                             Washington D.C., 20037

                                                             Counsels for Republic of Guatemala

                                                 3
          Case 1:20-cv-09559-LTS Document 1 Filed 11/13/20 Page 4 of 4




                             CERTIFICATE OF SERVICE

       I do hereby certify that I have served a true and correct copy of the foregoing Notice of
Removal by email and United States mail upon the following:



Gregory M.Starner
gstarner@whitecase.com
Jacqueline L. Chung
jacqueline.chung@whitecase.com
Christopher D. Volpe
christopher.volpe@whitecase.com
1221 Avenue of Americas
New York, New York 10020
(212)-819-8839

Counsel for Petitioner




                                               4
